Citation Nr: 0120909	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-01 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty from April 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
pension benefits.  When this case was before the Board in 
August 2000, it was remanded for additional development of 
the record.  The case is again before the Board for appellate 
consideration.

In the August 2000 Board decision, the RO was directed to 
consider a claim for service connection for bilateral hearing 
loss.  However, there is no indication in the record that the 
RO did so.  Accordingly, this matter is again referred to the 
RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran was born in August 1944 and has completed 
college.  He has work experience as a salesman and in 
management.

2.  His principal innocently acquired disabilities include 
atrial fibrillation, a bilateral hearing loss, mild anemia, 
hemorrhoids and the residuals of an umbilical hernia repair.  

3.  The veteran is currently employed in a management 
position.

4.  The veteran's disabilities do not render him incapable of 
substantially gainful employment, consistent with his age and 
education.


CONCLUSION OF LAW

A permanent and total disability rating for pension purposes 
is not warranted.  38 U.S.C.A. § 1502, 1521 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.342, 4.15, 4.16, 4.17 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the information and 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since these legislative changes serve 
to eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any additional medical records that could be 
obtained.  The RO has obtained the veteran's VA medical 
treatment records reflecting the recent treatment he has 
received for his various disabilities.  Additionally, the RO 
provided the veteran with several examinations in relation to 
his disabilities.

The record discloses that the October 1998 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim.  The November 1998 statement of the case 
and the February 2000 and May 2001 supplemental statements of 
the case provided the veteran with the applicable criteria 
for a permanent and total disability rating.  These 
notification letters were sent to the veteran's latest 
address of record.  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran has received these 
determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

VA medical records dated in July 1998 are of record.  A chest 
X-ray study disclosed no gross lung lesion.  It was indicated 
that small pleural effusions were possible, but could not be 
confirmed or excluded.  An electrocardiogram revealed atrial 
fibrillation with rapid ventricular response with premature 
ventricular or aberrantly conducted complexes.  It was 
concluded that the electrocardiogram was abnormal.  

The veteran was admitted to a VA hospital in July 1998 with 
complaints of lower abdominal pain, cramp-like, and reduced 
appetite with constipation.  A history of alcohol cirrhosis 
diagnosed four weeks earlier was noted.  The hospital report 
indicates that the veteran had not visited a physician for 
many years, and had not been followed up by anyone in the 
clinic.  On a review of systems, it was noted that the 
veteran occasionally had ringing in the ears.  A cardiac 
examination revealed no gallop or murmurs.  There was an 
irregular rate.  Blood pressure was 120/80.  An evaluation of 
the chest showed scattered bibasilar crackles that cleared 
with coughing.  Bowel sounds were difficult to hear.  There 
were gross ascites.  The abdomen was tight and distended.  
The spleen was palpable, with some degree of splenomegaly.  
The veteran had hemorrhoids.  The prostate was moderately 
enlarged.  He showed a small degree of asterixis with a 
bilateral gross tremor.  A clinical note during the 
hospitalization indicated the veteran had portal 
hypertension.  The diagnoses on discharge were alcoholic 
cirrhosis, alcohol abuse and atrial fibrillation.  
Medications were prescribed.

The veteran was again hospitalized by the VA later in July 
1998.  He was brought to the emergency room because he had 
been confused and disoriented.  An electrocardiogram revealed 
no evidence of ischemic changes.  A social work note during 
the hospitalization revealed that the veteran had been 
downsized from an executive position five years earlier and, 
had not been able to find another job, became depressed and 
started to drink.  The diagnoses on discharge were ascites, 
liver cirrhosis due to ethanol and atrial fibrillation.

The veteran submitted a claim for pension benefits in 
September 1998.  He reported that he had been born in August 
1944 and had completed four years of college.  He reported 
having work experience as a salesman, and that he last worked 
in June 1998.

The veteran was afforded a VA general medical examination, 
with attention to alcoholic cirrhosis and atrial 
fibrillation, in March 1999.  It was reported that the 
veteran apparently had had increasing abdominal and lower 
extremity edema over a couple of months when he was 
hospitalized in July 1998.  He denied true chest pain, but 
reported that this sternum hurt at times.  He stated that 
climbing stairs caused dyspnea, but he had no dizziness, 
fainting or lightheadedness.  He indicated that, at times, he 
had blood in his stools as he had hemorrhoids.  He reported 
marked fatigue and that he became sweaty, shaky and weak 
sometimes after meals.  Blood pressure was 122/68.  His heart 
rate was regular without murmur.  The lungs were clear, 
bilaterally.  The abdomen was soft with some slight 
distension.  There was an umbilical hernia that was soft and 
easily reducible.  There was mild tenderness over the liver.  
No superficial abdominal veins were noted.  A rectal 
examination revealed non-inflamed hemorrhoids.  The stool was 
slightly guaiac positive.  There was trace edema in the lower 
extremities, with some discoloration and stasis changes of 
the lower extremities as well.  

An abdomen-kidney, ureter and bladder X-ray study showed that 
the bowel gas pattern was unremarkable.  There was no 
evidence of obstruction or free air seen.  No abnormal 
calcifications were seen.  There was a soft tissue density in 
the lumbosacral region, but clinical correlation and/or 
further evaluation was recommended.  A chest X-ray study was 
normal.  A complete blood count revealed that hemoglobin was 
12.3 g/dl, and hematocrit was 38.7%.  Each of these values 
was noted to be low.  An echocardiogram revealed aortic valve 
sclerosis, normal left ventricular systolic function and 
minimal mitral regurgitation and tricuspid regurgitation.  A 
Doppler study revealed normal aortic velocities with no 
evidence 

of stenosis or insufficiency and normal right ventricular 
systolic pressure.  The diagnoses were cirrhosis of the liver 
with mild increase in liver function test and minimal 
ascites, mild anemia and atrial fibrillation, with normal 
left ventricular systolic function.

The veteran was hospitalized by the VA in May 1999 for an 
incarcerated umbilical hernia and symptoms and signs of 
obstruction.  While hospitalized, he underwent an 
uncomplicated repair of the umbilical hernia.  The diagnosis 
was incarcerated umbilical hernia.

The veteran was afforded an audiometric examination by the VA 
in February 2001.  He complained of difficulty understanding 
in noise and groups of people.  He stated that he had 
bilateral tinnitus.  Following an audiometric test, the 
diagnostic summary was that the veteran had a moderate to 
profound sensorineural hearing loss in his right ear and a 
mild to profound sensorineural hearing loss in his left ear.

A VA cardiology examination was conducted in March 2001.  The 
veteran denied a history of palpitations, syncope, exertional 
chest discomfort, orthopnea or marked or significant 
worsening exertional dyspnea.  He admitted to occasional 
short nonexertional chest discomfort.  He stated that he felt 
that he could walk about two miles at a moderate pace or 
ascend about six flights of stairs before being limited by 
dyspnea.  It was indicated that the veteran had no history of 
hypertension.  Blood pressure was 112/76.  There was no 
gallop and no murmur was heard.  The abdomen was soft and 
nontender.  The examiner concluded that the veteran had a 
history of atrial fibrillation that was as likely as not to 
be ethanol-related, because no other obvious cause had been 
found.  It was noted the history and physical examination did 
not provide evidence for any of the other explanations and, 
on examination, the current cardiac rhythm was highly likely 
to be sinus rhythm.  An electrocardiogram and treadmill 
stress test revealed sinus bradycardia, a short "PR" 
interval, and was otherwise within normal limits.  


Additional VA outpatient treatment records dated from 1998 to 
2001 have been associated with the claims folder.  It was 
noted in August 1998 that the veteran had a possible recent 
onset of atrial fibrillation with no gross evidence of 
significant organic heart disease, possibly alcohol induced.  
It was reported in September 1999 that the veteran was 
working a lot, and had two jobs.  In October 2000, it was 
indicated that the veteran had severe liver disease secondary 
to ethanol, and that he had been abstinent since August 1998.  
It was stated that he was working a lot and was in 
management.  It was again reported in April 2001 that the 
veteran was in management and was working a lot.  

A printout dated in May 2001 indicated that the veteran's 
claim for Social Security benefits had been denied.

Analysis 

The United States Court of Appeals for Veterans Claims has 
provided an analytical framework for application in pension 
cases.  Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts 
v. Derwinski, 2 Vet. App. 387 (1992); and Brown v. Derwinski, 
2 Vet. App. 444 (1992).  The holdings in these cases are to 
the combined effect that the VA has a duty to insure: that an 
appropriate rating for each disability of record is assigned 
using the approach mandated by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); that the "average person" and 
"unemployability" tests are both applied; and that if the 
benefit may not be awarded under the "average person" or 
"unemployability tests, a determination must then be made 
whether there is entitlement to non service-connected 
disability pension on an extraschedular basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.    

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) and 38 C.F.R. §§ 3.321(b)(2), 4.17 and 
mandates that where it is shown that the appellant's 
disabilities meet the percentage requirements of 38 C.F.R. 
§ 4.16, and it is shown that they are permanent in nature, a 
determination should be made whether such disabilities render 
him or her incapable of substantially gainful employment.  If 
so, the veteran again meets the requirements of the law for 
the benefit at issue.

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
entitlement to non service-connected disability pension on an 
extraschedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2), on the basis that he or she is unemployable by 
virtue of age, occupational background or other related 
factors.

The overriding factor in this case is that the veteran has 
been employed since September 1999.  He reports that he is 
working in a management position, and this suggests that the 
job cannot be deemed to be marginal employment.  The fact 
that he is now working clearly undermines his assertion that 
he cannot work due to the severity of his disabilities.  In 
claims for a permanent and total disability rating for 
pension purposes, ordinarily the Board would individually 
rate each of the veteran's disabilities.  Since the veteran 
is currently employed, such an exercise is unnecessary, as he 
obviously does not meet the schedular standards.  Nor would 
it be appropriate under the circumstances of this case to 
conclude that a permanent and total disability rating should 
be assigned on an extraschedular basis.  Accordingly, the 
Board is not persuaded that the veteran's disabilities are so 
incapacitating as to preclude the performance of 
substantially gainful employment.  Therefore, entitlement to 
permanent and total disability rating for pension purposes, 
to include extraschedular consideration, is not warranted.



ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

